ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Sept. 29, 1993.
PER CURIAM:
The petition for rehearing en banc is denied, no member of the court having requested a poll. The petition for panel rehearing is denied except in one respect. In our original opinion we analyzed the “subcontracting clause” imposed by the arbitration award as a “union signatory” clause. On rehearing it is urged that the two sections of the subcontracting clause are more in the character of “union-standards clauses” designed to discourage subcontracting and to prevent the erosion of negotiated standards, without requiring subcontractors to actually join the local union. The NLRB has recognized that such clauses bear a sufficiently close relationship to wages and hours that they are mandatory bargaining subjects. Arizona Public Service Co., 247 N.L.R.B. 321, 1980 WL 11041 (1980). See generally Fibreboard Paper Prods. Corp. v. NLRB, 379 U.S. 203, 210-11, 85 S.Ct. 398, 402-03, 13 L.Ed.3d 1130 (1964). We modify our opinion striking the subcontracting clause from the arbitration award. We are now persuaded that as a mandatory bargaining subject the two sections of the subcontracting clause were properly included in the arbitration award and the district court properly chose to enforce them.
Petition for rehearing en banc is denied. Petition for panel rehearing is granted in part and denied in part.